DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 08/28/2020 in which claims 1-6 are pending. Claims 7-20 were not elected. 

Election/Restrictions
Applicant's election with traverse of Claims 1-6 in the reply filed on 08/02/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. (US 2012/0224484), hereinafter “Babiarz” in view of Kezys (US 2008/0181184).

As to claim 1, Babiarz teaches a method comprising: 
causing an Access Point (AP) to decline new association requests received from client devices not associated with the AP (Babiarz, [0241], the AP rejects new association requests from STAs because AP is unable to handle additional associated STAs); 
causing the AP to instruct client devices associated with the AP that detect a signal level from the AP to be below their roaming margin to roam away from the AP (Babiarz, [0230], [0242], Fig. 24, [0304], the AP uses Explicit signaling to signal the STA a roaming request with information related to the channel/AP with which the STA should re-associate, where the STA has a received power level that falls below a certain threshold); 
decreasing power of the signal level from the AP by a predetermined amount (Babiarz, [0230], [0242], [0274], Fig. 24, [0304], the AP reduces its RF transmit power for packets that are transmitted to the selected STA, which is the STA that is selected specifically to be moved).

As discussed above, Babiarz teaches the AP signaling the STA a roaming request where the STA has a received power level that falls below the threshold, and also reducing the RF transmit power of the AP. Babiarz further shows in Fig. 24 that the steps are repeated after n seconds for all the STAs experiencing interference (Babiarz, Fig. 24, [0304]). However, Babiarz does not explicitly teach the following underlined features: regarding claim 1, repeating causing the AP to instruct client devices associated with the AP that detect the signal level from the AP to be below their roaming margin to roam away from the AP and decreasing the power of the signal level from the AP until the power of the signal level from the AP is at a predetermined level.

However, Kezys teaches repeating causing the AP to instruct client devices associated with the AP that detect the signal level from the AP to be below their roaming margin to roam away from the AP and decreasing the power of the signal level from the AP until the power of the signal level from the AP is at a predetermined level (Kezys, Figs. 4-5, [0046], handover indication message. Fig. 6, [0058]-[0059], the process is repeated until the wireless AP is set to minimum RF transmit power level. The process includes the step 614 of reducing the transmit power of the wireless AP by a predetermined amount and the step 616 of handling over mobile devices to other wireless APs. The handover is performed based on a handover indication message for mobile devices with a reduced RF power from the AP. [0060], the handover is also performed if the signal strength monitored from the wireless AP drops below a predetermined threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babiarz to have the features, as taught by Kezys, in order to provide a load control method for wireless APs of WLAN which prevents excessive loading on any AP so that quality of service is not compromised (Kezys, [0002], [0005]).

As to claim 3, Babiarz teaches further comprising upgrading software on the AP (Babiarz, [0164], firmware/software upgrades are provided to the APs).

As to claim 4, Babiarz teaches wherein the AP is processing only non-critical traffic (Babiarz, [0114], the Real Time Class includes voice and video that have strict requirements in terms of delay, loss and jitter. TCP traffic is traffic that is not serviced by Real Time Class such as Internet surfing, email, FTP, etc., and can generally tolerate larger delay, loss and jitter. In other words, the Real Time Class is non-TCP. [0242], [0263]-[0264], the STAs are moved from the AP to another AP, where the moved STAs are transmitting non-TCP packets. By moving the STAs transmitting non-TCP packets, the AP communicates only to STAs using TCP packets, which are not critical in terms of delay, loss and jitter).

As to claim 6, Babiarz teaches wherein causing the AP to instruct the client devices associated with the AP to roam away from the AP comprises causing the AP to send a Basic Service Set (BSS) Transition Management (BTM) message (Babiarz, [0230], [0242], the AP request the STA to roam using a BSS Transition Management messaging, which is a protocol under 802.11v).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. (US 2012/0224484), hereinafter “Babiarz” in view of Kezys (US 2008/0181184), and further in view of Bejerano et al. (US 2007/0248033), hereinafter “Bejerano”.

Babiarz and Kezys teach the claimed limitations as stated above. Babiarz and Kezys do not explicitly teach the following features: regarding claim 2, wherein when client devices remain associated with the AP when the power of the signal level from the AP is at the predetermined level, increase an acceptance interval for packets from the client devices that remain associated with the AP when the power of the signal level from the AP is at the predetermined level.

As to claim 2, Bejerano teaches wherein when client devices remain associated with the AP when the power of the signal level from the AP is at the predetermined level, increase an acceptance interval for packets from the client devices that remain associated with the AP when the power of the signal level from the AP is at the predetermined level (Bejerano, [0008], [0011], Figs. 7A-7D, [0053], at the end of the method (after the third iteration) the user u4 remains associated with the AP c when the AP c is set to use a minimal power level. The second iteration shows the AP c having no interval of packets from the user u4. Then, in the third iteration and the final state shown in Fig. 7(B) the AP load, power level used by the AP c, and consequently the transmission bit-rate of devices within range of the AP c is increased. The bit-rate is proportionally to the AP transmission power based on paragraphs [0008] and [0011]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babiarz and Kezys to have the features, as taught by Bejerano, in order to reduce traffic load on an AP and directing or re-directing traffic from one AP to a neighboring AP that is not overloaded, thereby balancing the traffic load within a WLAN (Bejerano, [0012]-[0014]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. (US 2012/0224484), hereinafter “Babiarz” in view of Kezys (US 2008/0181184), and further in view of Bhushan et al. (US 2020/0396695), hereinafter “Bhushan”.

Babiarz and Kezys teach the claimed limitations as stated above. Babiarz and Kezys do not explicitly teach the following features: regarding claim 5, wherein the predetermined amount comprises 3 dBm.

As to claim 5, Bhushan teaches wherein the predetermined amount comprises 3 dBm (Bhushan, [0098], [0112], the AP reduce the transmission power by 3 dBm).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babiarz and Kezys to have the features, as taught by Bhushan, in order to adequately delivering data to STAs within the BSS, while mitigating interference with other APs or STAs operating in nearby wireless coverage areas (Bhushan, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barriac et al. U.S. Patent Application Pub. No. 2016/0081031 – Power control in wireless networks.
Dayanandan et al. U.S. Patent Application Pub. No. 2014/0112311 – Distributed seamless roaming in wireless networks.
Okita et al. U.S. Patent Application Pub. No. 2005/0208944 – Wireless communication apparatus, wireless communication network and software upgrading method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473